DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/11/2022. As directed by the amendment: claims 1-2, 5, 7, 13 have been amended; claims 9-10, 14 have been canceled; and no new claims have been added. Thus, claims 1-8, 11-13, 15-17 are presently pending in this application.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Allison Krepel on 08/30/2022. 
The application has been amended as follows: 
Claims 11-13, 15-17 are cancelled. 
Claim 1 is amended as follows:
A filter trap apparatus, comprising: 
a trap bowl configured to accumulate liquid droplets from a filter, as a liquid content, the trap bowl comprising a section that extends in a vertical direction, and a transparent vertical prism, the transparent vertical prism including a face that forms a vertical transparent surface facing against a content of the section, the face having a first angle of total reflection when the content of the section is a gas, and a second angle of total reflection when the content of the section is the liquid content; 
a light source, configured to emit a light beam incident on the face at an angle of incidence; 
a first optical receiver, wherein the first optical receiver is a light receiver, wherein the angle of incidence results in reflection of the light beam, striking the first optical receiver, when the face has the first angle of total reflection, and results in refraction of the light beam, missing the first optical receiver, when the face has the second angle of total reflection; 
a second optical receiver, wherein the second optical receiver is an offset optical receiver from the first optical receiver; and 2 84511413.1PATENT Attorney Docket No. H-IK-00005 US CON.1 (637962) Via EFS Web 
a third optical receiver, wherein the third optical receiver is a diametrically opposed optical receiver from the first optical receiver[[.]];
wherein the first optical receiver, the second optical receiver, and the third optical receiver are on a same plane that is normal to a vertically extending center axis of the trap bowl.
 
Allowable Subject Matter
Claims 1-8 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Gao (US 2008/0066542), Ostberg (US 2003/0167927), Kitabatake et al. (US 2006/0139384), Kargar et al. (US 2013/0345573), Perkins (US 2010/0134303), Mernoe et al. (US 2009/0227939).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a filter trap apparatus comprising a trap bowl with a transparent vertical prism, a light source, a first optical receiver, a second optical receiver being positioned offset from the first optical receiver, a third optical receiver being positioned diametrically opposed from the first optical receiver, wherein all of the optical receivers are on the same plane that is normal to a vertically extending center axis of the trap bowl, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783